Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nilay Dalal (Applicant’s representative) on 6/15/2021.
The application has been amended as follows: 
In the Claims:
In line 3 of claim 11, “a protective ring (8) along the first plate (7), said protective ring (8) characterized by an opening facing a handle (3);” has been deleted and replaced with -- a protective ring (8) along the first plate (7);--.
In the last line of the claim, “of the protective support structure (22)” has been deleted and replaced with --of the protective support structure (22); a handle between elongated rods along the first side, said protective ring (8) characterized by an opening facing the handle (3)--.
In lines 1-2 of claim 12, “further comprising a handle (3), said handle (3) comprising” has been deleted and replaced with -- said handle (3) comprising--.
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the cage-like structure" in lines 5 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 also recites “said protective ring (8) partially encapsulates a valve (13) imparting structural integrity to the valve (13) when subject to a drop test in accordance with ISO 11117:1998(E).” This is unclear and confusing. The ring provides protection for the valve. However, it is not clear from the disclosure how the ring structure itself imparts (or bestows upon) a measure of structural integrity (strength, rigidity, etc.) to the valve structure. Element A protecting Element B is not synonymous with Element A imparting structural integrity to Element B.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US Pub. No. 2015/0203137).
Regarding claim 22, Lang discloses A transportable support assembly with container (see annotated fig 13 below) comprising: a cage-like enclosure (fig 4) comprising multiple elongated rods (annotated fig 11 below), said cage-like enclosure configured to receive the container (fig 13), the container holding a gas in a pressurized state (at least para 4); a protective ring (halo 121) operably connected to a first end of the cage-like structure (operably connected at least by hook 245 engaging slots 127, see para 74), said protective ring partially encapsulates a valve (para 4) imparting structural integrity to the valve (para 4 inasmuch as is the case in the instant application) when subject to a drop test in accordance with ISO 11117:1998(E); and multiple wheels operably connected to a second end of the mobile, cage-like structure (wheels shown in at least figs 4-7). It is noted that the claim does not require that the protective ring provides the protection needed to PASS the drop test. The claim merely recites that the ring “imparts structural integrity to the valve” which is unclear and confusing as noted above. Furthermore, “when subject to a drop test” is functional language and not a positive limitation. That said, Lang does not specifically disclose the ring imparting structural integrity to the valve (13) when subject to a drop test in accordance with ISO 11117:1998(E). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 23, Lang does not specifically disclose wherein the amount of gas in the container is in an amount equivalent to the gas held in a T-sized six pack bundle. However, Lang discloses a cart capable of supporting tanks of a desired range of lengths and volumetric sizes (para 66). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Lang be capable of wherein the amount of gas in the container is in an amount equivalent to the gas held in a T-sized six pack bundle, since it would have provided greater carrying capacity and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges or an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 24, Lang discloses said cage-like enclosure configured to load, maneuver and securely hold a neck of a container (at least figs 3-15).
Regarding claim 25, Lang discloses further comprising a handle, said handle comprising a horizontal portion extending between the multiple elongated rods and a first vertical portion extending down from a first end of the horizontal portion and a second vertical portion extending down from a second end of the horizontal portion, said first vertical portion and said second vertical portion operably .

    PNG
    media_image1.png
    910
    793
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    910
    794
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1-5, 11-16 are allowed.
The examiner’s statement of reasons for allowance of claims 1-5, 16 may be found in the previous Office action mailed 3/1/2021. Regarding claim 11, the prior art does not appear to teach or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
As noted in the interview held 6/15/2021, at least Lang (discussed above), Berlinger ‘476 and Salvucci ‘311 disclose the operable connection between the cart and ring.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618